Citation Nr: 1818680	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include sarcoidosis, including as a result of exposure to herbicide agents in service.

2.  Entitlement to service connection for prostate cancer (CAP), to include as a result of exposure to herbicide agents in service.

3.  Entitlement to service connection for right leg mass, status post excision, claimed as soft tissue sarcoma, and including diagnosed benign cutaneous fibrocystic cytoma, to include as a result of exposure to herbicide agents in service.  

4.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as a result of exposure to herbicide agents in service.  

5.  Entitlement to service connection for hypertension (HTN), to include as secondary to DM.  

6.  Entitlement to service connection for right leg peripheral neuropathy (PN), to include as secondary to DM.  
7.  Entitlement to service connection for eye disorders and diseases, including bilateral refractive error, myopia, presbyopia, blepharitis, sclerotic nuclear cataracts, iris freckles/nevi, early glaucoma, history of retinal tears, trichiasis, posterior vitreous detachment, dermatochalasis, and meibomian gland dysfunction, to include as secondary to DM.  

8.  Entitlement to service connection for dermopathy other than melanoma, including diagnosed squamous cell carcinoma (SCC), actinic keratosis (AK), seborrheic dermatitis, and diabetic necrobiosis of the right buttocks and lower extremities, to include as secondary to DM.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  
In March 2014, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is of record.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing.  A transcript of the hearing is of record.  At the time of the hearing the Veteran submitted additional evidence with a waiver of the AOJ's initial review.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record fails to show the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicide agents.  

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicide agents during active military service.  

3.  The weight of the probative evidence of record is against a finding that diagnosed sarcoidosis of the lung had its onset in service or within one year of discharge from service; the weight of the probative evidence does not etiologically link the diagnosed sarcoidosis of the lung to the Veteran's service or any incident therein.  

4.  The weight of the probative evidence of record is against a finding that diagnosed CAP had its onset in service or within one year of discharge from service; the weight of the probative evidence does not etiologically link the diagnosed CAP to the Veteran's service or any incident therein.  

5.  The weight of the probative evidence of record is against a finding that right leg mass, status post excision, diagnosed as benign cutaneous fibrocystic cytoma, had its onset in service or is etiologically linked to service or any incident therein.  

6.  The weight of the probative evidence of record is against a finding that diagnosed DM had its onset in service or within one year of discharge from service; the weight of the probative evidence does not etiologically link the diagnosed DM to the Veteran's service or any incident therein.  

7.  The weight of the probative evidence of record is against a finding that diagnosed HTN had its onset in service or within one year of discharge from service; the weight of the probative evidence does not etiologically link the diagnosed HTN to the Veteran's service or any incident therein.  

8.  The weight of the probative evidence of record is against a finding that diagnosed right leg PN had its onset in service or that it is etiologically linked to the Veteran's service or any incident therein.  

9.  The Veteran's diagnosed refractive error, myopia and presbyopia are not disabilities for VA purposes; the weight of the probative evidence of record is against a finding that diagnosed bilateral eye disabilities, including blepharitis, sclerotic nuclear cataracts, iris freckles/nevi, early glaucoma, history of retinal tears, trichiasis, posterior vitreous detachment, dermatochalasis, and meibomian gland dysfunction had their onset in service or that they are etiologically linked to the Veteran's service or any incident therein.  

10.  The weight of the probative evidence of record is against a finding that dermopathy other than melanoma, to include diagnosed SCC, AK, seborrheic dermatitis, and diabetic necrobiosis of the right buttocks and lower extremities had its onset in service or that it is etiologically linked to the Veteran's service or any incident therein.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, to include sarcoidosis, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for CAP are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for postoperative residuals of a benign cutaneous fibrocystic cytoma of the right leg are not met.  38 U.S.C. §§ 1110, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for DM are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for HTN are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

6.  The criteria for service connection for right leg PN are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

7.  The criteria for service connection for bilateral eye disabilities, to include refractive error, myopia, presbyopia, blepharitis, sclerotic nuclear cataracts, iris freckles/nevi, early glaucoma, history of retinal tears, trichiasis, posterior vitreous detachment, dermatochalasis, and meibomian gland dysfunction, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

8.  The criteria for service connection for dermopathy, to include diagnosed SCC, AK, seborrheic dermatitis and diabetic necrobiosis of the right buttocks and lower extremities, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist based on the current record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

The Veteran primarily asserts that he was exposed to herbicide agents while serving aboard the USS PICKING in 1968 when it was "on the line" in the Gulf of Tonkin in the littoral zone of the Vietnam waters.  He contends that the ship dropped anchor in 57 feet of water in Bung Xuay Day Bay and the II Corps area in June 1968 as evidenced by the ship's June 17, 1968 Deck Log.  He further contends that he was similarly exposed to herbicide agents while briefly serving aboard the ships USS MCKEAN and USS BLUE before transferring to the USS PICKING.  Alternatively, he contends that he was exposed to high concentrations of herbicide agents as a result of the ship's distillation system's use of contaminated water off Vietnam's shore to produce potable water.  Finally, he contends that he was exposed to herbicide agents due to the ship's close proximity to the shoreline when aircraft and helicopters spraying herbicide agents in nearby rice paddies and jungles flew over the ship. 

The Veteran contends that his diagnosed sarcoidosis of the lungs, CAP, benign cutaneous fibrocystic cytoma of the right leg, and DM are the result of his alleged in-service exposure to herbicide agents.  He further alleges that his diagnosed HTN, right leg PN, eye diseases and dermopathy other than melanoma are secondary to his diagnosed DM.   

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including cardiovascular-renal disease (which includes HTN), sarcoidosis, malignant tumors (which includes SCC and CAP), DM, organic diseases of the nervous system (which includes peripheral neuropathy and glaucoma), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309(a)).  

Veterans who served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307.  

Service incurrence for certain diseases, including DM, CAP, soft-tissue sarcoma and early-onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicide agents.  Id.  While presumptive service connection is warranted for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), sarcoidosis of the lung is not a disability recognized as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide agent exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide agent exposure.  Id.  

After review of an Institute of Medicine report, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicide agents for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide agent exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21-1 IV.ii.2.C.3.e.  

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water coastal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicide agents, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.  

RO staff is not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway.  RO staff unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review.  Id.  

VA previously extended the presumption of exposure to herbicide agents to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.  
In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era or in certain other areas not alleged in this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

When a claimed disorder is not included as a presumptive disorder or presumptive exposure to herbicide agents is not shown, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Facts

The evidence of record shows that the Veteran was diagnosed with sarcoidosis of the lungs as early as 1988 and with diagnosed benign cutaneous fibrocystic cytoma in 1999.  DM and associated PN of the right leg and diabetic necrobiosis of the right buttock and lower extremities were diagnosed in 2002.  Likewise, HTN was diagnosed as early as 2002.  The Veteran's variously diagnosed eye problems include diagnosed retinal detachment as early as 1997, blepharitis as early as 2004, and cataracts as early as 2006.  The Veteran's dermopathy other than melanoma includes SCC of the cheek noted as early as 2009, seborrheic dermatitis in 2013 and AK in 2014.   

The Veteran does not contend that he ever set foot in Vietnam.  Rather, he contends that he was exposed to herbicide agents while aboard the USS MCKEAN, USS BLUE and USS PICKING, either directly by the time the ships spent in the littoral waters just off the Vietnam shoreline or by drinking and using contaminated distilled water.  He further contends he was exposed to herbicide agents aboard the USS PICKING through aircraft that flew over the ship while spraying herbicide agents on nearby rice paddies and jungles.  

Service personnel records show that the Veteran was initially assigned to the USS PICKING (DD 685) in October 1967, but was hospitalized at the time the ship was deployed to the Western Pacific area in February 1968.  He subsequently served aboard the USS MCKEAN (DD 784) from March 1968 to May 1968, the USS BLUE (DD 214) from May 1968 to June 1968 and was transferred back to the USS PICKING from June to August 1968.  The USS PICKING was in the official waters of the Republic of Vietnam from June 20, 1968 to June 25, 1968 and from July 7, 1968 to July 24, 1968.  

The VA promulgated list of Navy ships associated with service in Vietnam, and exposure to herbicide agents, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Court's decision in Gray, most recently in January 2018, indicates that none of the Veteran's assigned ships had crew members that were potentially exposed to herbicide agents, to include as a result of entering an inland waterway or docking at piers or land during the time periods the Veteran was aboard those ships.  See VA Manual M21-1.  Also of record is a December 2010 National Personnel Records Center (NPRC) response to VA inquiry that found no conclusive evidence of the Veteran's in-country service in the Republic of Vietnam.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses for any respiratory or lung disability, CAP, right leg growths or tumors, DM, HTN, PN of the right leg or dermopathy.  The service treatment records do indicate the Veteran had refractive error during service; however, there were no complaints, findings, treatment or diagnoses for any other eye disability or disease.  

Post-service VA and private treatment records show treatment for diagnosed sarcoidosis of the lungs as early as 1988 and diagnosed benign cutaneous fibrocystic cytoma of the right leg in 1999.  DM, associated PN of the right leg, and diabetic necrobiosis of the right buttock and lower extremities were diagnosed in 2002.  Likewise, HTN was diagnosed as early as 2002.  The Veteran's various diagnosed eye problems include diagnosed retinal detachment as early as 1997, blepharitis as early as 2004, and cataracts as early as 2006.  A history of SCC was noted in July 2009 and seborrheic dermatitis was diagnosed in 2013 and AK in 2014.  

Although later treatment records frequently note the Veteran's history of excision of a soft tissue sarcoma of the right leg, the contemporaneous pathology report of the excised tissue at the time of the 1999 surgery shows a diagnosis of benign cutaneous fibrocystic cytoma.  

A September 2010 letter from the Veteran's private treating physician etiologically links the Veteran's diagnosed sarcoid lung disease to his reported exposure to herbicide agents in service.  

There are no treatment records showing a diagnosis of diabetic retinopathy or any other treatment records providing etiological links between the Veteran's diagnosed disabilities and his active military service.


Analysis

Herbicide Agent Exposure

CAP, DM, early-onset peripheral neuropathy, and soft-tissue sarcoma are diseases that will be presumptively service-connected on the basis of in-service exposure to herbicide agents, including Agent Orange.  38 C.F.R. § 3.309(e).  The question is whether the Veteran was exposed to herbicide agents while on active duty or if the diagnosed disabilities are otherwise related to active service.  

The Board concludes that the weight of the probative evidence of record is against a finding that the Veteran was exposed to herbicide agents while stationed aboard the USS MCKEAN, USS BLUE or USS PICKING while they were in the waters off the shores of the Republic of Vietnam.  After considering the relevant lay and medical evidence of record, the Board finds certain evidence to be more persuasive, namely, the responses from the NPRC and review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The Veteran is competent to state that he observed aircraft and helicopters flying over the USS PICKING after spraying chemicals on rice paddies and jungles nearby, but he has not demonstrated that he is competent to identify whether he was actually exposed to any herbicide agents in this manner, nor is he competent to assert that he consumed herbicide agents in the distilled water aboard the USS PICKING or the other ships he was aboard in transit to the USS PICKING.  38 C.F.R. § 3.307(a)(6).  In other words, he is competent to say that he saw a substance being sprayed on nearby fields and jungles, but he is not competent to say that the substance was herbicide agents, that he was actually exposed to herbicide agents from such spraying, or that they were present in his ship's distillation system.  

The Veteran concedes that he is considered a "Blue Water" veteran.  Moreover, the most probative evidence of record is against a finding that the Veteran was exposed to such herbicide agents during his service aboard the USS PICKING when his ship was present in the Tonkin Bay.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide agent during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).
The Veteran misguidedly relies upon Gray v. McDonald to support his contention that he was exposed to herbicide agents while aboard ship in the Tonkin Bay.  To reiterate, in Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that any particular bay or harbor was part of the inland waterways, merely that the line VA used was flawed.  The Court's holding in Gray does not support the Veteran's claims.

The Board has considered the detailed arguments and written statements submitted by the Veteran, as well as his hearing testimony.  The Board finds his testimony and the submitted assertions made by him are too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to herbicide agents while aboard the USS PICKING and other ships.  Although the Veteran asserts the location of the USS PICKING in the littoral zone and its close proximity to the land and submitted a copy of the ship's Deck Log showing it anchored in 57 feet of water offshore, this is not evidence that the Veteran was exposed to herbicide agents.  Moreover, the arguments provided by the Veteran regarding "Blue Water" veterans were considered, but the law as to "Blue Water" veterans is clear, as delineated by the Federal Circuit in Haas v. Peake, when VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)].  As such, the Board places little weight on these submissions and contentions, and they are outweighed by other evidence of record outlined above.

The Veteran's opinions on science cannot constitute competent evidence as to his exposure to herbicide agents while aboard the USS PICKING.  See e.g., Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014) (stating that the competency of lay testimony depends on the nature of the condition).  Although he has demonstrated competency in the field of statistics and has indicated he received Bachelor's Degrees in Sociology and Social Psychology, he has not indicated that he has received any scientific training.

Here, after considering the pertinent evidence, the Board concludes that the competent and probative evidence weighs against a finding that the Veteran ever served in Vietnam (nor does the Veteran assert any such service).  As such, herbicide agent exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).  

Finally, the Board turns to the Veteran's assertion that he was exposed to herbicide agents through the ship's water distillation process.  In regard to the Australian study discussed and referred to by the Veteran, the Federal Circuit Court in Haas commented on a 2002 study addressing contamination levels in Da Nang Harbor and surrounding streams and rivers:

"VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy." 

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  Therefore, the Board assigns no probative value to the Veteran's assertion that he should be entitled to the same considerations that were afforded to Australian veterans.  The Board acknowledges the Veteran has a Master's degree in Public and Business Administration and that he has expertise in statistics and has submitted statistical analyses of the likelihood of exposure.  However, the Board places greater weight of probative value on VA's governing policy related findings, that have considered all pertinent studies, and concluded that "Blue Water" navy veterans did not have exposure to herbicide agents in the methods alleged by the Veteran.

In sum, the presumption of herbicide agent exposure under these circumstances does not apply.  The Board is sympathetic to the Veteran's complaints of exposure to herbicide agent contaminant while serving off the coast of Vietnam.  However, service in close proximity to, near, or close to the shoreline does not equate to service on the landmass or the inland waters of Vietnam.  The preponderance of the most probative evidence is against a finding that the Veteran was exposed to Agent Orange or herbicide agents in service.  Accordingly, the Board finds no competent evidence to support the Veteran's claims of entitlement to service connection for CAP and DM based on presumptive exposure to herbicide agents.

Sarcoidosis of the Lungs, CAP, Cutaneous Fibrocystic Cytoma of the Right Leg, and DM

The Veteran claims that he incurred sarcoidosis of the lungs, CAP, a right leg tumor identified as soft tissue sarcoma but diagnosed as a benign cutaneous fibrocystic cytoma, and DM, as a result of exposure to herbicide agents while aboard the USS PICKING when it was in the territorial waters of the Republic of Vietnam, primarily in the Bay of Tonkin.  As discussed in detail above, however, the Board concludes that the weight of the probative evidence is against a finding of any credible evidence that he was actually or presumed exposed to herbicide agents during active service. 

Initially, there is also no conclusive lay or medical evidence in the claims file of a diagnosed malignant tumor in the right leg; nor is there lay or medical evidence of sarcoidosis of the lungs, CAP or DM in service or manifested to a compensable degree within one year of discharge from active service, that would allow for presumptive service connection as chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran was first shown to have sarcoidosis of the lungs in 1988, nearly 20 years after his discharge from service, DM, in 2002, nearly 34 years after his discharge, and CAP in 2008, nearly 40 years after his discharge, service connection based on a continuity of symptomatology is not warranted. 

As noted above, the Veteran is not, however, precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  

Private post-service treatment records reflect the Veteran's treatment for sarcoidosis of the lungs, CAP, a benign cutaneous fibrocystic cytoma of the right leg and DM.  Other than the inadequate 2010 private physician's opinion discussed above, the records do not include any indication that the Veteran's sarcoidosis of the lungs, CAP, benign cytoma of the right leg or DM is related to his service.  As explained, there is no competent and credible evidence showing that the Veteran was exposed to herbicide agents during his active service aboard the USS PICKING, USS MCKEAN or USS BLUE.  The private physician's opinion linking the Veteran's sarcoid lung disease to his exposure to herbicide agents lacks probative value as it was based on an inaccurate factual basis-that the Veteran had (presumed) exposure to herbicide agents during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that to be adequate, a medical opinion must be fully informed and consider an accurate history).  Additionally, it does not address the etiology of CAP, the benign cytoma of the right leg or the Veteran's DM.

The only other evidence of record suggesting any relationship between the Veteran's sarcoidosis of the lungs, CAP, benign cytoma of the right leg, and DM and his active service is his own statements, asserting his herbicide agent exposure in the littoral waters of the shoreline of the Republic of Vietnam in the Tonkin Bay and his opinion that such exposure caused these disabilities.  However, the Veteran has not demonstrated the competence or special training needed to provide an opinion as to the medical etiology of these diagnosed disabilities.  Additionally, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide agent exposure during service.  Moreover, the fact that the Veteran was not conclusively diagnosed with sarcoidosis for 20 years, the benign tumor for more than 20 years, DM almost 34 years and CAP almost 40 years after his discharge from military service weighs heavily against any alleged association to service.  

Here, the only competent and credible evidence of record as to the etiology of the Veteran's sarcoidosis of the lungs, CAP, benign right leg cytoma and DM weighs against the claim.  The Veteran has not presented a probative opinion to the contrary.  

A preponderance of the evidence of record is against the Veteran's claims for service connection for sarcoidosis of the lungs, CAP, benign right leg cytoma, and DM, including as due to exposure to herbicide agents.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

HTN, PN of the Right Leg, Eye Diseases and Dermopathy 

The Veteran contends that his currently diagnosed HTN, PN of the right leg, variously diagnosed eye disabilities and dermopathy other than melanoma, diagnosed as SCC, AK, seborrheic dermatitis, and diabetic necrobiosis of the right buttocks and lower extremities are secondary to his DM.  

For the reasons outlined above, the Veteran is being denied service connection for DM in the instant decision, and therefore any secondary service connection theory of entitlement based upon DM pursuant to 38 C.F.R. § 3.310 is moot.  

VA and private treatment records show the Veteran was diagnosed with HTN and PN of the right leg as early as 2002.  Private treatment dated in 2006 show diagnosis of bilateral eye blepharitis, myopia and sclerotic nuclear cataracts.  A July 2009 private treatment record indicates a history of SCC of the left cheek.  A February 2012 VA examination report shows the Veteran was diagnosed with necrobiosis of the right buttocks and lower extremities in 2002.  A February 2012 VA eye examination shows the Veteran has current diagnoses of bilateral pseudophakia, iris freckles/nevi, early glaucoma, history of retinal tears, trichiasis, posterior vitreous detachment, dermatochalasis, meibomian gland dysfunction and cataracts.  VA treatment records in 2013 show diagnoses of SCC and seborrheic dermatitis.  VA treatment records in 2014 show a diagnosis of AK.  Thus, the Veteran has current disabilities and the first element of service connection for these disabilities is met.  

The Veteran's service treatment records do not show any complaints, findings, or treatment for HTN, PN of the right leg, or any eye diagnosis other than refractive error, or for any dermopathy.  

Refractive error and presbyopia are not considered disabilities for VA purposes.  Under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive errors of the eye due to such eye disorders as myopia, presbyopia and astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality, there is no allegation or evidence that such occurred in this case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

There is also no conclusive lay or medical evidence in the claims file of HTN, SCC, glaucoma or right leg PN in service or manifested to a compensable degree within one year of discharge from active service, that would allow for presumptive service connection as chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran was first shown to have HTN in 2002, SCC in 2009, glaucoma in 2012, and PN in 2002, service connection based on a continuity of symptomatology also is not warranted.  

Regarding right leg PN, the February 2012 VA examiner reported that the Veteran's PN of the bilateral lower extremities was diagnosed in 2002.  None of the Veteran's treatment records contain any opinion relating his right leg PN to his military service or any incident therein, and there is no indication that it.

Regarding the Veteran's bilateral eye disabilities other than refractive error, myopia and presbyopia, post-service treatment records show that he was first treated for a retinal detachment in 1997 and subsequent treatment records show various diagnoses and treatment including surgeries to excise cataracts and implant lenses in both eyes.  Although sometimes reported as having diabetic eye problems, treatment records repeatedly and consistently show no evidence of diabetic retinopathy.  None of the Veteran's treatment records contain any opinion relating any of his diagnosed eye disabilities to his military service or any incident therein.

Regarding the Veteran's claim for dermopathy, service connection was previously denied for melanoma in an August 2014 rating decision.  As the Veteran did not appeal the rating decision, it is final and the Board will address only dermopathy diagnoses other than melanoma.  

Post-service treatment records show that the Veteran first reported a history of SCC of the left cheek in July 2009.  The February 2012 VA examiner reported that the Veteran had diagnosed diabetic necrobiosis of the right buttocks and lower extremities in 2002.  Subsequent VA treatment records show the Veteran has been treated for diagnosed epidermal inclusion cyst and seborrheic dermatitis with a history of nonmelanoma skin cancer in February 2013 and for AK in February 2014.  None of the Veteran's treatment records contain any opinion relating his variously diagnosed dermopathy to his military service or any incident therein.

While the evidence shows that the Veteran does have current diagnoses of HTN, PN of the right leg, multiple bilateral eye disabilities, and multiple diagnosed dermopathy other than melanoma, the Board reiterates that his service treatment records are silent for any relevant complaints, findings, treatment or diagnoses for any of these disabilities.  Furthermore, there is no competent evidence in the record to suggest that these current disabilities are (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current HTN, right leg PN, eye disabilities, or dermopathy other than melanoma, are related to any incident of his military service or that he has suffered from these disabilities (or any symptoms of such) continuously since service.  Consequently, service connection for HTN, PN of the right leg, bilateral eye disabilities and dermopathy other than melanoma on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).  

Given the absence of any competent evidence that the Veteran's current HTN, right leg PN, eye disabilities, or dermopathy other than melanoma began in service (or within the first post-service year for HTN, SCC, right leg PN or glaucoma) or are related to his service, the Board finds that the preponderance of the evidence is against the claims for service connection for HTN, PN of the right leg, bilateral eye disabilities and dermopathy other than melanoma.  There is no doubt to be resolved, and the claims are denied.  


ORDER

Service connection for a lung condition, to include sarcoidosis of the lungs, is denied.

Service connection for CAP is denied.  

Service connection for a benign cutaneous fibrocystic cytoma of the right leg, status post excision, is denied.

Service connection for DM is denied.

Service connection for HTN is denied.  

Service connection for right leg PN is denied.  

Service connection for bilateral eye disabilities, to include refractive error, myopia, presbyopia, blepharitis, sclerotic nuclear cataracts, iris freckles/nevi, early glaucoma, history of retinal tears, trichiasis, posterior vitreous detachment, dermatochalasis, and meibomian gland dysfunction, is denied.  

Service connection for dermopathy other than melanoma, to include SCC, AK, seborrheic dermatitis and diabetic necrobiosis of the right buttocks and lower extremities, is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


